ACCEPTED
                                                                    14-14-00821-CR
                                                      FOURTEENTH COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                1/8/2015 3:17:07 PM
                                                               CHRISTOPHER PRINE
                                                                             CLERK



               NO. 14-14-00821-CR
_______________________________________________
                                             FILED IN
                                      14th COURT OF APPEALS
                                         HOUSTON, TEXAS
                                       1/8/2015 3:17:07 PM
        IN THE COURT OF APPEALS FOR
                                      CHRISTOPHER A. PRINE
      THE FOURTEENTH DISTRICT OF TEXAS         Clerk
                   AT HOUSTON

_______________________________________________

           ROKISHA ARTESIA THOMAS,
                                 Appellant,

                          v.

              THE STATE OF TEXAS,
                                    Appellee
_______________________________________________


       Appealed from the 338th Judicial District
                of Harris County, Texas
         Trial Court Cause Number 1388416

_______________________________________________

            MOTION FOR EXTENSION
                OF TIME TO FILE
              APPELLANT'S BRIEF
_______________________________________________

                        Joseph Salhab
                        State Bar #17532300
                        2028 Buffalo Terrace
                        Houston, Texas 77019
                        Tel. (713) 528-1005
                        Fax: (713) 528-2424
                        josephsalhab@mindspring.com

                        Counsel for the Appellant
                        Rokisha Artesia Thomas
                          NO. 14-14-00821-CR
           _______________________________________________


                     IN THE COURT OF APPEALS FOR
                   THE FOURTEENTH DISTRICT OF TEXAS
                              AT HOUSTON

           _______________________________________________

                           ROKISHA ARTESIA THOMAS,
                                                 Appellant,

                                        v.

                             THE STATE OF TEXAS,
                                               Appellee
           _______________________________________________


                     Appealed from the 338th Judicial District
                              of Harris County, Texas
                       Trial Court Cause Number 1388416

           _______________________________________________

                       MOTION FOR EXTENSION
                           OF TIME TO FILE
                         APPELLANT'S BRIEF
           _______________________________________________


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, ROKISHA ARTESIA THOMAS, Appellant, by and through

her attorney of record on appeal, Joseph Salhab, files this Motion for Extension

of Time to File Appellant's Brief. In support of said Motion, the Appellant shows

the Court the following:
                                         I.

      The Appellant pled guilty in the 338th District Court of Harris County,

Texas, on or about September 18, 2014, in Cause Number 1388416, of

Aggravated Robbery with a Deadly Weapon and was given 7 years

imprisonment.

                                         II.

      Appellant gave notice of appeal.

                                         III.

      Appellant’s brief was due January 2, 2015.

                                         IV.

      Appellant requests an extension of sixty (60) days until March 3, 2015.

                                         V.

      Appellant's request for an extension of time is based on the fact that

Appellant’s counsel is engaged in numerous other trial and appellate cases.

Significant cases include:

      The State of Texas v. Terrie Chatman, in the 183rd District Court of Harris
           County, Texas. Defendant was charged with Theft. The case was
           set December 9, 2014.

      The State of Texas v. Marquisha A. Williams, in the 248th District Court of
           Harris County, Texas. Defendant is charged with Capital Murder.
           The case is set for January 27, 2015.

      The State of Texas v. Jamilla Cornelius, in the 183rd District Court, Harris
           County, Texas. Defendant is charged with Endangering a Child. The
           case is set for January 27, 2015.
       The State of Texas v. Jorge Alattore, in the County Court of Law #2,
            Jefferson County, Texas. Defendant is charged with Driving While
            Intoxicated. The case was set for December 18, 2014.

       The State of Texas v. Ronald Haskell, in the 248th District Court of Harris
            County, Texas. Defendant is charged with Capital Murder. The case
            is set January 21, 2015.

       The State of Texas v. Florencio Leal, in the 209th District Court of Harris
            County, Texas. Defendant is charged with Capital Murder. The case
            was tried to a jury November 17, 2014.

       The State of Texas v. Amber Bolanos, in the 176th District Court of Harris
            County, Texas. Defendant is charged with Possession with Intent to
            Deliver a Controlled Substance. The case was set for December 9,
            2014.

       The State of Texas v. Eli Horn, in the County Court at Law #4 of
            Montgomery County, Texas. Defendant is charged with DWI. The
            case is set for January 8, 2014.

       The State of Texas v. Judist Broussard, in the 337th District Court of Harris
            County, Texas. Defendant is charged with Capital Murder. The case
            is set for jury trial January 7, 2014.

In addition to the above, counsel is engaged in numerous other appellate and

trial matters.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the Court

grant an extension of sixty (60) until March 3, 2015, to file Appellant's Brief.

                                              Respectfully submitted,


                                              __/s/ Joseph Salhab_____
                                              Joseph Salhab
                                              State Bar #17532300
                                              2028 Buffalo Terrace
                                              Houston, Texas 77019
                                              Tel. (713) 528-1005
                                            Fax: (713) 528-2424
                                            josephsalhab@mindspring.com

                                            COUNSEL FOR THE APPELLANT
                                            ROKISHA ARTESIA THOMAS



                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was
delivered to Assistant District Attorney for Harris County, Texas, on the _8th_ day
of __January___, 2015.


                                            __/s/ Joseph Salhab_____
                                            JOSEPH SALHAB